TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-09-00583-CV



                 In re Alphonso Crutch Life Support Center Charter School


                     ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                           MEMORANDUM OPINION


               The Emergency Petition for Writ of Mandamus is denied. The Motion for Emergency

Relief is dismissed as moot.




                                           __________________________________________

                                           G. Alan Waldrop, Justice

Before Chief Justice Jones, Justices Waldrop and Henson

Filed: August 20, 2010